nd

10
11
12
13.
14
15
16
17
18
19
20
21
22
23

24

26
27

28

UNITED STATES OF AMERICA,

Case 3:20-cr-03106-JLS Document 36 Filed 03/26/21 PagelD.67 Page 1of5

FILED

MAR 25 20271

    
      

CLERK, Us.
9 SOUTHERN DISTRICT on eoeRT

CT OF CAFORNIA

DEPUTY

 
 

UNITED STATES DISTRICT COURT
SOUTHERN: DISTRICT CF CALIFORNIA
Case No.: 20-cr-03106-JLS

FINDINGS AND RECOMMENDATION
OF THE MAGISTRATE JUDGE

).
)
Plaintiff, )
)
Vv. . ) UPON A PLEA OF GUILTY
) .
)
)
)

Stephen Glenn McLeod,

Defendant.

 

 

 

Upon Defendant’s request to enter a guilty plea to
Count 1 of the Indictment pursuant to Rule 11 of the |
Federal Rules of Criminal Procedure, this matter was
referred to the Magistrate Judge by the District Judge,
with the consents of the Defendant, counsel for the
Defendant, and counsel for the United States.

Thereafter, the matter came on for a hearing on
Defendant’s guilty plea, in full compliance with Rule
11, Federal Rules of Criminal Procedure, before the.

Magistrate Judge, in open court and on the record.

20-cr-03106-JL9

 

 
10
11
12
13
14
15
16
17
18
19

20

21

22
23

24

26
27

28

 

 

Case 3:20-cr-03106-JLS Document 36 Filed 03/26/21 PagelD.68 Page 2 of 5

In consideration of that hearing and the allocution
made by the Defendant under oath on the record and in
the presence of counsel, and the remarks of the
Assistant United States Attorney,

I make the following FINDINGS - that the Defendant

understands:

1. The government’ s right, in a prosecution for
perjury or false statement, to use against the
defendant any statement that the defendant —
gives under oath; OO

2. The right to persist in a plea of “not guilty”;

3. The right to a speedy and public trial;

4. The right to trial by jury, or the ability to
waive that right and have a judge try the case
without a jury;

5. The right to be represented by counsel-and if
necessary to have the court appoint counsel-at
trial and at every other stage of the
proceeding; |

6. The right at trial to confront and cross-

examine adverse witnesses, to be protected from

compelled _self-incrimination, to.testify and _|
present evidence, and to compel the attendance

of witnesses;

20-cr-03106-JL9

 

 
10
i
12
13
14
i5
16

1?

18 |

19
20
21
22
23
24

Case 3:20-cr-03106-JLS Document 36 Filed 03/26/21 PagelD.69 Page 3 of 5

7.

Q.

10.
ll. Any applicable forfeiture;
12.

13.

14.

15.

26
27

28

 

 

The defendant's waiver of these trial rights if
the court accepts a guilty plea or nolo
contendere;

The nature of each charge to which the
defendant is pleading;

Any maximum possible penalty, including
imprisonment, fine, and term of supervised
release; -

Any applicable mandatory.minimum penalty;

The court’s authority to order restitution;

The court’s obligation to impose a special
assessment;

In determining a sentence, the court’s
obligation to calculate the applicable
sentencing guideline range and to consider that
range, possible departures under the Sentencing
‘Guidelines, and other sentencing factors under
18 U.S.C § 3553(a);

The: term of any plea agreement and any
provision in that agreement that waives the

conviction and sentence; and

20-cr-03106-JL9

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

nO.

26
27

28

 

Case 3:20-cr-03106-JLS Document 36 Filed 03/26/21 PagelD.70 Page 4 of 5

16. That, if convicted, a defendant who is not a
United States citizen may be removed from the
United States, denied citizenship, and denied
admission to the United States in the future.

~ further find that:

17. The defendant is competent to enter a plea;

18. The defendant’s guilty plea is made knowingly
and voluntarily, and did not result from force,
threats or promises (other than those made in al
plea agreement) ; and

19. There is a factual basis for Defendant's plea.

I therefore RECOMMEND that the District Judge
accept the Defendant’s guilty plea to Count 1 of the
Indictment.

The sentencing hearing will be before United States
District Judge Janis Sammartino, on 6/11/2021 at
9:00 AM . The court excludes time from 3/25/2021
through 6/11/2021 pursuant to 18 USC § 3161 (h) (1) (G)
on the ground that the District Judge will be

considering the proposed plea agreement.

Objections to these Findings and Recommendations

are waived by the parties if not made within 14 days of

this order. If the parties waive the preparation of the

20-cr-03106~JL9

 

 

 
10
u
12
13
14
15
16
17
18
19
20
21
22
23

24

26
27

28

 

 

Case 3:20-cr-03106-JLS Document 36 Filed 03/26/21 PagelD.71 Page 5of5

Presentence Report, objections are due within three

days of this order.

Dated: 3/25/2021 . |

Hon. Allison H. Goddard
United States Magistrate
Judge

Copies to:

Judge Janis Sammartino

Assistant United States Attorney
Counsel for Defendant

20~-cr-03106-JL9

 

 
